EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Inconnectionwith the QuarterlyReporton Form 10-Q/A (the "Report") of International Stem Cell Corporation (the "Company") for the six months ended June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Ray Wood, Vice President of Finance of the Company, hereby certify pursuant to 18 U.S.C.Section 1350, that as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: (1) the Report fullycomplies with the requirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) theinformationcontainedin theReportfairlypresents,in all material respects,the financialcondition and results of operations of the Company. Date: August 17 , 2009 By: /s/ Ray Wood Ray Wood Vice President of Finance
